            Case 1:19-cr-00093-VEC Document 64 Filed 09/30/20USDC       Page  1 of 3
                                                                             SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
                                                                      DOC #:
UNITED STATES DISTRICT COURT                                          DATE FILED: 09/30/2020
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA,                                    :
                                                              :
                 -against-                                    : S1 19-CR-93 (VEC)
                                                              :
 TYMEEKE JOHNSON,                                             :      ORDER
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on September 29, 2020, the Court held a Violation of Probation hearing in

this matter;

       WHEREAS during the hearing, Mr. Johnson pled not guilty to the specifications; and

       WHEREAS on or about October 5, 2020, Mr. Johnson is set to begin an internship and

job training program through Project Renewal;

       IT IS HEREBY ORDERED THAT the condition of Mr. Johnson’s probation to appear at

a teleconference with Magistrate Judge Sarah Netburn on a bi-monthly basis is cancelled until

further directed. The teleconference scheduled for October 6, 2020 is cancelled.

       IT IS FURTHER ORDERED THAT Mr. Johnson’s obligation to perform 100 hours of

community service per year of Probation is hereby temporarily suspended. Despite this

suspension, Mr. Johnson may choose to complete community service hours.

       IT IS FURTHER ORDERED THAT from October 5, 2020, Mr. Johnson is to attend the

Project Renewal internship and job training program each day. Failure to attend due to a medical

reason requires the submission of a doctor’s note. Probation is instructed to inform this Court of

any unexcused failure to attend the Project Renewal program.
         Case 1:19-cr-00093-VEC Document 64 Filed 09/30/20 Page 2 of 3




       IT IS FURTHER ORDERED that a status conference will be held on Thursday,

December 3, 2020, at 2:00 P.M. The proceeding will be held in Courtroom 443 of the

Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York, New

York 10007.

       IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the enclosed instructions. Only those

individuals who meet the entry requirements established by the questionnaire will be permitted

entry. Please contact chambers promptly if you or your client do not meet the requirements.

       IT IS FURTHER ORDERED that interested members of the public may attend the

December 3, 2020 conference by dialing 1-888-363-4749, using the access code 3121171 and

the security code 0093. All of those accessing the hearing are reminded that recording or

rebroadcasting of the proceeding is prohibited by law.




SO ORDERED.

                                                    _________________________________
Date: September 30, 2020                                  VALERIE CAPRONI
      New York, NY                                        United States District Judge
          Case 1:19-cr-00093-VEC Document 64 Filed 09/30/20 Page 3 of 3




Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
